DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A trial was scheduled at 9:30 a.m. on July 18, 2011, to consider Plaintiffs' appeal. On April 18, 2011, the court sent notice of the scheduled trial to Plaintiffs at 22757 NE Halsey Street, Apt 16, Fairview, OR 97024, which is the address Plaintiffs provided to the court. The notice was not returned as undeliverable. The notice advised that, if Plaintiffs did not appear, the court might dismiss the appeal.
Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ____ day of July 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR. Your Complaint must besubmitted within 60 days after the date of the Decision or this Decisionbecomes final and cannot be changed. *Page 2
This document was signed by Magistrate Dan Robinsonon July 20, 2011. The Court filed and entered this documenton July 20, 2011. *Page 1